UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33795 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Home Federal 401(k) and Employee Stock Ownership Plan B: Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: HOME FEDERAL BANCORP, INC. 500 12th Avenue South Nampa, Idaho83651 REQUIRED INFORMATION The following financial statements andsupplementary informationfor Home Federal Bank’s 401(k) and Employee Stock Ownership Plan are being filed herewith: Page Report of Independent Registered Public Accounting Firm and Financial Statements Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits at December 31, 2012 and 2011 2 Statements of Changes in Net Assets Available for Benefits for the Years Ended December 31, 2012 and 2011 3-4 Notes to the Financial Statements 5-15 Supplementary Information: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 16 Schedule H, Line 4j – Schedule of Reportable Transactions 17 Exhibits: Exhibit 23 - Consent of Independent Registered Public Accounting Firm SIGNATURES The Plan. Pursuant to the requirements of the Securities and Exchange Act of 1934, the trustees (or other persons who administer employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Home Federal 401(k) and Employee Stock Ownership Plan /s/ Eric S. Nadeau Eric S. Nadeau Trustee Date:June 26, 2013 Report of Independent Registered Public Accounting Firm and Financial Statements Home Federal 401(K) and Employee Stock Ownership Plan With Supplementary Information December31, 2012 and 2011 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of net assets available for benefits 2 Statements of changes in net assets available for benefits 3-4 Notes to financial statements 5-15 SUPPLEMENTARYINFORMATION REQUIRED BY THE DEPARTMENT OF LABOR Schedule H, Line 4i – Schedule of assets (held at end of year) 16 Schedule H, Line 4j – Schedule of reportable transactions
